> oO >/
S
1 Page Aes
0343-LSS Doc3772. Filed 05/12/2
Case 20-1 -

Des pustics aur SclberSbneypteree
: pe Lining bout AY wearnbe

CLERK

US BANKRUPTCY cour.
= pu wf
SA

OISTRICT OF ME,

wml ae 9
oe — J ade Apeed fy
Ope anal feclungr aren E
be Obune al 29 G bg ip

Noo- deers Ip Q

rappe “ul Ma pre amd. , ee :

ary, timel of Duele ob tho

Meds TES Ve, “iy

pte 4 dad.” ake Aappensd.
@ 1m

mo, Hhoms DD Ieaar- Thirapy- ~e,

 
Case 20-10343-LSS Doc3772 Filed 05/12/21 Page2of3

 
 

Case 20-10343-LSS Doc3772 Filed 05/12/21 Page3of3

   

tite, i

ei = .
i
ao

INDIANAPOLIS IN 460
-—

    

6 MAY 2021 PMG L :
‘ i

Sustice Lauri Selber Silversfe;
BSA Bank ruptey Cece, °

Wh’ Fon) Street “Z

Wilmington, DE /9fO/

iGECi-sogass epdyeeeE]PE AINE oad hogy Aff fon) gaff fgg dof effete

 
